Citation Nr: 1046162	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-21 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension to include 
as secondary to service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD.

3.  Entitlement to a rating in excess of 20 percent for service-
connected lumbosacral strain with degenerative disc and joint 
disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 
1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

Procedural history

The Veteran's claim for entitlement to service connection for 
PTSD was granted in a March 2005 rating decision.  Entitlement to 
service connection for hypertension secondary to PTSD and for an 
increased disability rating for a service connected lumbar 
disability were denied in a November 2006 rating decision.  The 
Veteran disagreed with these determinations and perfected his 
appeal.  

In November 2008, the Veteran presented testimony in support of 
the Veteran's claims at a video hearing before the undersigned 
Acting Veterans Law Judge (VLJ).  A transcript of that hearing 
has been associated with the Veteran's VA claims folder.  In a 
January 2009 decision, the Board remanded the Veteran's claims 
for further evidentiary development of issues no longer on 
appeal.

The issues of entitlement to service connection for peripheral 
neuropathy of the lower extremities and erectile dysfunction was 
also remanded for additional development.  In an April 2010 
rating decision, however, the RO granted service connection for 
peripheral neuropathy of the lower extremities and erectile 
dysfunction.  Thus, these issues have been resolved and are no 
longer on appeal.

The issue of entitlement to service connection for hypertension 
to include as secondary to PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by no more 
than symptoms of anxiety, sleep disturbance including nightmares, 
hypervigilance, and long periods of depression.  

2.  The Veteran's service-connected lumbosacral strain with 
degenerative disc and joint disease is manifested thoracolumbar 
flexion limited to 30 degrees due to pain without evidence of 
ankylosis or incapacitating episodes of intervertebral disc 
disease.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 
percent for service-connected PTSD are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 
(2010).

2.  The criteria for an increased 40 percent disability rating, 
but no higher, effective December 13, 2007, for service-connected 
lumbosacral strain with degenerative disc and joint disease are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
Diagnostic Code 5237 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that his service-connected PTSD 
and lumbar strain disabilities are worse than VA has rated them.  
He seeks increased disability ratings for both disabilities.  The 
Board will first address preliminary matters and then render a 
decision on the issues on appeal.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

The Board's January 2009 remand directed the RO/AMC to contact 
the Veteran and request that he identify all medical providers 
pertinent to his claims and to seek to obtain any records that he 
identified.  The RO/AMC was directed to obtain records pertaining 
to the Veteran's treatment at the Tobyhana Army Depot.  Regarding 
the identification and obtaining of medical records, however, the 
Board observes that a letter dated February 2009 requested the 
Veteran identify records and to provide any necessary release 
forms for additional records.  The available record includes 
reports from the Tobyhana Army Depot Clinic and Scranton Vet 
Center.  Those were entities identified by the Veteran in 
response to the February 2009 letter.

Although VA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  After review of the record, 
and for the reasons stated above, the Board finds that the RO/AMC 
has substantially complied with the Board's February 2009 remand 
order.



Duties To Notify And To Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran.  Upon receipt of a 
substantially complete application for benefits, VA must notify 
the claimant what information or evidence is needed in order to 
substantiate the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The notice required must be 
provided to the claimant before the initial unfavorable decision 
on a claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was notified in July 2006 and August 2009 letters of 
the evidence required to substantiate a claim for service 
connection and secondary service connection.  In September 2006 
and August 2009 letters, the Veteran was informed of the evidence 
required to substantiate a claim for entitlement to an increased 
disability rating.  In addition, the Veteran was informed in all 
notice letters of how VA determines a disability rating and an 
effective date for a claimed disability.  The Veteran was 
informed of the steps VA would take to assist him in developing 
his claim, including providing him with a medical examination and 
obtaining pertinent records from VA, military and other federal 
and state agencies, and from private medical or employment 
providers.  Although a March 2009 Vet Center letter noted the 
Veteran had participated in therapy since his leg amputation and 
an August 2008 VA Medical Center letter noted he was disabled due 
to amputation, there is no indication of any existing treatment 
reports that are pertinent to the issues addressed in this 
decision.  Further attempts to obtain additional evidence would 
be futile.

With regard to the Veteran's claim for an increased initial 
disability rating for PTSD, the Board observes that once service 
connection is granted, such as in the Veteran's PTSD claim, the 
claim is substantiated and additional notice is not required, and 
any defect in the notice is not prejudicial.  See Goodwin v. 
Peake, 22 Vet.App. 128 (2008).  The Board further observes that 
the Veteran has not contended, nor does the record indicate, that 
his claim has been prejudiced by a lack of notice.  Id. at 137 
[Where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements].

The record shows that the record includes the Veteran's service 
treatment records, records of medical treatment that the Veteran 
identified, including from the Scranton Vet Center and from the 
Tobyhama Army Depot Clinic, and VA treatment records that 
pertained to the claims under consideration.  The Veteran 
received VA medical examinations for his service-connected back 
and PTSD disabilities.  The Board finds the available medical 
evidence is sufficient for adequate determinations of the issues 
addressed in this decision.  The Veteran has been represented by 
a service representative throughout the pendency his claims and 
has been informed by the RO of the law and regulations that apply 
to his claims.  As noted in the Introduction, the Veteran 
presented testimony at a video-conference hearing before the 
undersigned VLJ.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with these 
claims would not cause any prejudice to the appellant.

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may be 
assigned for separate periods of time if such distinct periods 
are shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

Entitlement to an initial disability rating in excess of 
30 percent for service-connected PTSD.

A) Relevant law and regulations

The Veteran's claim for PTSD was received on July 30, 2001.  As 
noted in the Introduction, service connection was granted in a 
March 2005 rating decision and is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
[PTSD].  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), a 30 
percent rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events)..  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in schoolwork).  GAF scores ranging from 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  
When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to the 
symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See Mauerhan v. Principi, 16 
Vet. App. 436, 443 (2002).  

B) Factual Background and Analysis

The Veteran contends that his PTSD is worse than presently 
evaluated.  In a May 2006 VA Form 9 he stated that he needed 
group therapy and medication.

At his November 2008 video hearing, the Veteran testified that he 
had attended group therapy at the Scranton Vet Center but that 
his health prevented him from attending regularly.  He testified 
that he had separated from his spouse in about 1992, that he had 
no real friends outside the Vet Center group.  His children were 
reported to have pretty good contact with the Veteran, but other 
than the group and his children he was isolated and lived alone.  
The Veteran testified that exposure to everyday life was 
stressful for him and that sirens or helicopters triggered panic.  

The medical evidence of record includes a February 2005 VA 
psychiatric report noting that the Veteran reported symptoms of 
anxiety, sleep disturbance including nightmares, hypervigilance, 
and long periods of depression.  The examiner noted that although 
the Veteran was not then in any kind of mental health treatment, 
he was considering it.  The Veteran reported that his 
relationship with his wife had deteriorated, but that he was then 
involved with another woman.  The examiner described the Veteran 
as being alert and oriented to time, place and person, having 
fair-to-good personal hygiene, and being upset and moderately 
nervous mood with a congruent affect without evidence of auditory 
or visual hallucinations or delusions.  His remote and recent 
memory was described as intact and his judgment and insight were 
considered fair.  The examiner stated that he had symptoms of 
numbing and avoidance, keeping to himself with lack of trust of 
others, issues of integrity, some reservation in regard to 
discussion about issues related to Vietnam, and symptoms of 
arousal in the form of hypervigilance and chronic sleep 
disturbance.  The diagnoses included chronic PTSD and the 
examiner assigned a GAF score of 65.

A June 2006 VA psychiatric consultation report noted the Veteran 
reported periods of low mood with loss of interest, frequent 
anxiety and chronic difficulty with sleep.  The Veteran stated he 
had difficulty with concentration and had low energy during the 
day.  He denied suicidal or homicidal ideation or psychotic 
symptoms, but reported he was mildly irritable at times and has a 
lower than normal frustration level.  He denied temper outbursts.

The Veteran described his PTSD triggers to be news about war, 
siren or helicopter sounds, loud noises and the smell of diesel 
fuel.  He reported sporadic nightmares which are always violent 
in nature, and exaggerated startle response during evening hours.  
There were no reported recent panic attacks or history of manic 
episodes.  It was noted the Veteran stated he had been employed 
at the Tobyhanna Army Depot for 27 years and had no occupational 
concerns.  The examiner also stated that the Veteran reported 
having many good friends, that he was a member of VFW and was 
involved in a football organization, and that he was in a parents 
club at the school where his girlfriend's son attended.  

The Veteran was described as alert and oriented to time, place 
and person, with good hygiene, and as calm and cooperative with 
good eye contact.  The examiner did not observe abnormal 
movements or psychomotor agitation or retardation.  His speech 
was described as clear, coherent with normal rate and volume.  
His affect was described to be mildly constricted, his thoughts 
were described to be circumstantial and difficult to redirect.  
No flights of ideas or looseness of association was observed and 
the Veteran denied psychotic symptoms or suicidal or homicidal 
ideation.  No irritability or anger was observed.  The Veteran's 
concentration and memory were described as fair, and no 
obsessions, compulsions, phobias or recent panic attacks were 
reported.  His insight and judgment were described as good.  The 
examiner assigned a GAF score of 61.

An October 2006 VA psychiatrist examined the Veteran as a follow-
up to his medication for PTSD.  The examiner noted that the 
Veteran stated he felt slightly depressed, and had noted a mild 
increase in fatigue since changing his medication.  He reported 
that he frequently feels angry at other people and isolates 
himself to prevent feeling this way.  He reported hypervigilant 
behavior of checking locks and reported seeing shadows from the 
corner of his eyes, but otherwise denied psychotic symptoms.  He 
stated that he was occasionally irritable and snappy, but had 
improved sleep and variable concentration.  

The October 2006 examiner noted that the Veteran was oriented to 
person, place and time, had good hygiene, no abnormal movements 
or psychomotor agitations, and appeared to be relaxed and 
cooperative.  His affect was described as euthymic and his speech 
was described as clear and coherent with normal rate and volume.  
The examiner reported his thoughts were logical and goal oriented 
without flights of ideas or looseness of association.  The 
Veteran denied suicidal and homicidal ideation, compulsions, 
obsessions or panic attacks.  His abstract reasoning was deemed 
intact and his insight and judgment were deemed good.  No GAF 
score was provided.

A December 2007 VA examiner reported that the Veteran had not 
been hospitalized for his PTSD disability, but that he reported a 
long period of depression over the loss of his daughter in 2001.  
The examiner noted that the Veteran lived with a long-term 
partner with whom he described a good relationship and that he 
reported a good relationship with his children and grandchildren.  
He also reported limited contact with friends.  The Veteran 
reported a suicidal ideation and plan after the death of his 
daughter, but that it was no longer a concern.  He stated that he 
had a basic distrust of people and thus did not want to form new 
relationships, but that he had been working at the Tobyhanna Army 
Depot for 28 years and felt close to his co-workers.  

The December 2007 VA examiner described the Veteran's speech to 
be unremarkable, his affect constricted and his mood depressed.  
He oriented to time, place and person and his thought process was 
described as rambling.  His thought content was unremarkable.  
The Veteran had no delusions or hallucinations, good impulse 
control, no inappropriate or ritualistic behavior, and had no 
suicidal or homicidal thoughts.  He understood the outcome of 
behavior and understood he had a problem.  His remote and recent 
memory was described as normal and his immediate memory was 
described as mildly impaired.  The examiner reported that the 
Veteran sought to avoid thoughts, feelings, or conversations 
associated with his traumatic experiences, and had persistent re-
experiencing of the traumatic event with recurrent and intrusive 
recollections with intense psychological distress at exposure to 
internal or external cues that symbolize or resemble an aspect of 
the traumatic event.  

The Veteran's PTSD symptoms were described as being present 
intermittently on a daily basis and as being mild.  He reported 
that his PTSD affected him at work in that the sleep medication 
he took caused him to be sleepy at work. The examiner reported 
the Veteran's symptoms had been manifested in long-term history 
of relationship dysfunction and alcohol abuse that occurred since 
returning from Vietnam.   The examiner reported that there was no 
occupational impairment caused by PTSD, but that it did affect 
his judgment, thinking, family relations and mood.  The examiner 
noted that the Veteran's ability to work was affected by 
difficulty with concentration at work and also fatigue Veteran 
associates with the new psychotropic medications.  The examiner 
assigned a GAF score of 65.

In a March 2009 letter K.L., a social worker employed at the Vet 
Center the Veteran attended, stated that the Veteran had shown 
significant difficulty with re-experiencing symptoms of PTSD, 
including nightmares, flashbacks and intrusive memories, that 
have resulted in arousal symptoms such as poor sleep, 
hypervigilance, exaggerated startle responses and anger 
outbursts.  She also stated that he had coped by avoiding people, 
places and things that remind him of his Vietnam experiences, and 
by using alcohol and drugs.

As noted above, the Veteran's PTSD is currently rated as 30 
percent disabling, and for an increased 50 percent rating the 
evidence must show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

The evidence of record shows the Veteran's affect was described 
by the VA examiners as upset and moderately nervous, mildly 
constricted, euthymic and constricted, but never described as 
flattened.  The Board observes that the Veteran was reported by 
the June 2006 examiner to have circumstantial thoughts and to be 
difficult to redirect.  The June 2006 and October 2006 examiners 
described the Veteran's speech to be clear, coherent with normal 
rate and volume; his speech was never described as 
circumstantial, circumlocutory or stereotyped.  The Veteran did 
not report during psychiatric examinations experiencing panic 
attacks or having difficulty in understanding complex commands.  

The December 2007 VA examiner reported the Veteran's immediate 
memory was mildly impaired, but that his remote and recent memory 
were normal; the February 2005 and the June 2006 examiners 
reported the Veteran's memory was intact and fair.  The Veteran's 
judgment was considered to be fair, good and to understand 
outcome of behavior; no examiner has reported him to exhibit 
impaired judgment.  The Veteran's thinking was described as 
circumstantial and difficult to redirect, and as rambling, but 
there is no evidence of impaired abstract thinking.  The June 
2006 examiner reported that the Veteran reported having loss of 
interest and depressed mood, but the December 2007 VA examiner 
did not report any impact the symptoms had on his work other than 
the effect of medications.  There is no medical evidence of a 
disturbance of motivation or mood.  

Finally, the Veteran is reported to have difficulty in 
establishing effective relationships, but the Board notes that he 
had lived with the same woman since 1993 and had worked at the 
same job for at least 28 years.  The Board further observes that 
the June 2006 examiner reported that the Veteran said he had many 
good friends, and was a member of social organizations.  This is 
in contrast with the testimony of the Veteran given in November 
2008 during which he testified he had no social relationships 
outside his long-time co-workers and his children.

The Veteran has never been described as being unable to maintain 
good hygiene or being unable to take care of himself because of 
his PTSD.  The Board notes that the Veteran had a nonservice-
connected left foot amputation in 2008 for which he was noted to 
be disabled by correspondence date din August 2008.  The Veteran 
has described depression and anxiety and a distrust of people who 
are new, but has not characterized his condition as including 
panic attacks.  He has described chronic sleep impairment and 
mild memory loss.  Those symptoms he reports are more closely 
related to the criteria for a 30 percent disability rating than 
they are for a higher disability rating.

Board acknowledges that not all of the criteria for a 50 percent 
disability rating need be met.  However, the Veteran's testimony 
that he has no friends and is isolated is in contrast to what the 
June 2006 examiner reported and is not characterized by either 
the February 2005 or December 2007 VA examiner or by K.L.  The 
Board finds his statement is not sufficient to warrant a 
disability rating in excess of the currently assigned 30 percent 
disability rating.   

The Board has also considered the criteria of 70 and 100 percent 
disability ratings under Diagnostic Code 9411, but that a 
disability rating at these levels are also not warranted.  There 
is evidence of suicidal ideation and plan during 2001 around the 
time of the Veteran's daughter's death.  However, the Veteran has 
subsequently consistently denied suicidal ideation.  There is no 
evidence of obsessional rituals which interfere with routine 
activities or intermittently illogical, obscure or irrelevant 
speech.  There is no near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively.  There is no evidence of impaired impulse 
control and no evidence that the Veteran has been violent.  There 
is no evidence that the Veteran experiences spatial 
disorientation, and there is no evidence that the Veteran has 
neglected his personal appearance and hygiene.  Similarly, there 
is no evidence of gross impairment in thought processes or 
communication, any delusions or hallucinations or grossly 
inappropriate behavior.  The Veteran has not been considered to 
be a persistent danger to himself or to others and he has not 
been described to be unable to perform activities of daily living 
because of his PTSD.  Finally, the Veteran has always been 
described to be oriented to time and place and has not reported 
memory loss for names of close relatives, his own occupation, or 
his own name.  

In addition, the VA examiners have provided GAF scores of 65 and 
61.  As noted above, such scores are reflective of some mild 
symptoms such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, but 
generally able to functioning pretty well, and able to have some 
meaningful interpersonal relationships.  The Veteran's chronic 
sleep difficulties may be more serious than mild insomnia, but he 
does have depressed mood, some social difficulty with apparently 
not much occupational difficulty due to PTSD and is able to 
function in life with the ability to maintain interpersonal 
relationships.  The examiners have consistently described the 
Veteran's PTSD symptoms as mild.  For those reasons, the Board 
observes that the GAF scores are reflective of the symptoms 
manifested by the Veteran and that they are more congruent with 
the assigned 30 percent disability rating.  In sum, for the 
reasons stated above, the Board finds that the criteria for a 
higher or staged disability rating in excess of 30 percent for 
service-connected PTSD are not met.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim for an increased rating.

Entitlement to an increased disability rating for service-
connected lumbosacral strain with degenerative disc and 
joint disease.

A) Relevant law and regulations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements. In addition, the 
regulations state that the functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran undertaking the motion.  See 38 C.F.R.  § 
4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability. It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint. 38 C.F.R. § 4.59 
(2010).

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), effective September 26, 2003, a General 
Rating Formula for Diseases and Injuries of the Spine will 
provide that with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease the following ratings will apply.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

B) Factual Background and Analysis

As an initial matter, the Board notes the Veteran's service-
connected low back disability is manifested by complaints pain in 
the lower back with occasional pain in both legs, as well as 
demonstrated limitation motion with pain.  The diagnosis reported 
in an October 2006 VA examination of the Veteran was lumbosacral 
strain with X-ray evidence of narrowing of the intervertebral 
disc space at L3-4-5 with degenerative disc disease and minimal 
osteoarthritis.  December 2007 EMG studies were suggestive of L4-
5 and L5-S1 radiculopathy on the right side.  The Board observes 
that the Veteran was service-connected for bilateral peripheral 
neuropathy in the April 2010 rating decision and that the Veteran 
received separate disability ratings for those disabilities.  

The Board observes that all lumbar spine disabilities, except 
intervertebral disc syndrome, are rated using the same criteria.  
There is no evidence that the Veteran has intervertebral disc 
syndrome nor that he experiences any incapacitating episodes as a 
result of his back disability.  The Board finds the Veteran is 
appropriately rated under the criteria for Diagnostic Code 5237.

To obtain a disability rating of 40 percent under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
evidence of record must demonstrate forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A disability rating 
in excess of 40 percent may be granted only if ankylosis is 
present. 

The evidence of record shows the Veteran was examined in October 
2006 with ranges of motion of the thoracolumbar spine including 
flexion of 0-to-70 degrees; extension of 0-to-15 degrees; 
bilateral lateral flexion of 0-to-20 degrees; bilateral rotation 
of 0-to-15 degrees; and flexion of 0-to-70 degrees.  The October 
2006 examiner described all ranges of motion as without objective 
evidence of pain.  

The Veteran was also examined on December 13, 2007, by a VA 
examiner who reported the following ranges of motion of the 
thoracolumbar spine: extension of 0-to-30 degrees; bilateral 
lateral flexion of 0-to-45 degrees; bilateral rotation of 0-to-30 
degrees; and active flexion of 0-to-45 degrees, with pain 
beginning at 30 degrees.  The examiner reported that the Veteran 
complained of pain at 30 degrees of active flexion and at 35 
degrees of passive flexion.  Pain was not noted on any other 
range of motion.

Based upon the evidence of record, the Board finds the Veteran's 
service-connected lumbosacral strain with degenerative disc and 
joint disease is manifested thoracolumbar flexion limited to 30 
degrees due to pain.  There is no evidence of forward flexion of 
the thoracolumbar spine of 30 degrees or less prior to 
December 13, 2007, and no evidence of ankylosis of the entire 
thoracolumbar spine or incapacitating episodes of intervertebral 
disc disease.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health (4th ed. 
1987) at 68].  Although the Veteran evidences a decreased range 
of motion of the low back, the medical evidence of record fails 
to demonstrate the presence of any ankylosis, favorable or 
unfavorable.  Because the Veteran is able to move his lower back 
joint, by definition, it is not immobile, and neither VA examiner 
noted ankylosis was evidenced.  Therefore, the Board finds that 
an increased 40 percent disability rating, but no higher, for 
service-connected lumbosacral strain with degenerative disc and 
joint disease effective from December 13, 2007, is warranted.  

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional 
case includes factors such as marked interference with employment 
or frequent periods of hospitalization that render impracticable 
the application of the regular schedular standards.  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App, 111 (2008), provided a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
governing norms.  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, the Board has been unable to identify an 
exceptional or unusual disability picture with respect to the 
Veteran's service- connected lumbar or PTSD disabilities.  The 
medical evidence fails to demonstrate that the symptomatology of 
any of the Veteran's disabilities is of such an extent that 
application of the ratings schedule would not be appropriate.  In 
fact, as discussed in detail above, the symptomatology of the 
Veteran's disabilities are specifically contemplated under the 
ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluations adequately contemplate 
the Veteran's levels of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the governing norms 
such as frequent hospitalization or marked interference with 
employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is 
no indication that the Veteran has required frequent 
hospitalizations for either his lumbar spine or PTSD 
disabilities.  In addition, although the record indicates the 
Veteran has been disabled since 2008, the evidence reveals that 
it is not due to his PTSD or lumbar spine disabilities.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected PTSD is denied.

Entitlement to an increased 40 percent disability rating, but no 
higher, for service-connected lumbosacral strain with 
degenerative disc and joint disease is granted, subject to the 
regulations governing the payment of monetary awards.




REMAND

Entitlement to service connection for hypertension to 
include as secondary to service-connected PTSD.

Reasons for remand

The Veteran contends that his hypertension is caused by his 
service-connected PTSD disability.  In order to prevail on the 
issue of entitlement to secondary service connection, there must 
be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin v. West, 11 
Vet. App. 509, 512 (1998).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 C.F.R. § 
3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
this case, the record shows that the Veteran has been diagnosed 
with hypertension and that he has been service-connected for 
PTSD.  The remaining question is whether there is sufficient 
evidence to establish Wallin's third element.

As discussed above, the Veteran was seen in October 2006 by a VA 
psychiatrist regarding the Veteran's medications for treatment of 
his PTSD.  The Veteran apparently requested that the October 2006 
examiner provide an opinion whether there was any correlation 
between his hypertension disorder and his service-connected PTSD.  
The examiner noted that while it is true that his blood pressure 
becomes elevated during periods of anxiety this is a normal 
psychologic response.  The examiner concluded that she did not 
feel that PTSD makes him more susceptible to hypertension.  The 
October 2006 examiner's opinion does not address the issue of 
whether the Veteran's hypertension may be aggravated by his PTSD.  
The Court has held that once VA undertakes the effort to provide 
an examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
identify all medical treatment pertinent to 
the remaining issue on appeal since December 
2007 and provide any necessary releases for 
such records.  Appropriate action should be 
taken to obtain any such records identified 
and to associate them with the Veteran's VA 
claims folder.

2.  Following completion of the foregoing, 
the Veteran's VA claims folder should be 
reviewed by an appropriate medical 
specialist.  The examiner shall review the 
Veteran's VA claims folder and provide an 
opinion whether it is at least as likely as 
not that the Veteran's diagnosed hypertension 
disorder is caused or aggravated by his 
service-connected PTSD disability.  If the 
examiner determines that an examination of 
the Veteran is necessary in order to provide 
the requested opinion, such examination shall 
be arranged.  Any diagnostic or other 
appropriate testing deemed necessary by the 
examiner shall be accomplished.  The 
examiner's written narrative opinion shall be 
associated with the Veteran's VA claims 
folder.

3.  Following completion of the foregoing, 
the Veteran's claim for entitlement to 
service connection for hypertension to 
include as secondary to service-connected 
PTSD should be readjudicated.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


